DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 2-3: It is unclear how the structure is further limited by the intended user being or not being the patient.
 	Claim 15: It is unclear how the third mode is distinct from the second mode, since the third mode as recited is broader than the second mode.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

Claims 2-3, 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 2-3: Fail to further limit the subject matter.
 	Claim 15: Fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) in view of Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt (US 2014/0051941) and Wekell (US 2008/0221930) and Banet (US 2005/0010087). 
 	Regarding claims 1-3, Zhou discloses substantially the same invention as claimed, including a mobile device integrated in a body that is sized and shaped to be held in a palm of a hand of a user 
 	Further regarding claim 1, Zhou does not disclose a wireless modem as recited.  However, Crump teaches a mobile physiological monitor with a wireless modem with mobile broadband and GPS functionality (Paragraph 39), in order to communicate vital sign data and detailed location information of the patient.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou as taught by Crump to include a wireless modem as recited, in order to communicate vital sign data and detailed location information of the patient.
 	Further regarding claim 1, assuming arguendo that Zhou does not show two electrodes configured to be gripped by fingers or thumbs as recited, Cho teaches ECG electrodes on a multi-parameter measuring mobile device may be arranged in various configurations including specifically to be gripped by fingers or thumbs of a patient (e.g. Figures 3A-B; Paragraph 40), as a matter of design choice in order to effectively measure the ECG.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and Crump as taught by Cho to include two or more ECG electrodes configured to be 
 	Further regarding claim 1, Zhou does not disclose further implementation details of the temperature sensor.  Crump likewise shows a multi-parameter measuring mobile device can include a temperature sensor (Paragraphs 27, 35-38), but does not disclose further details of the sensor.  However, Messerschmidt teaches a multi-parameter measuring mobile device including a temperature sensor integrated with and positioned on the body of the mobile device and configured to measure body temperature of the patient when the temperature sensor is placed against the patient's skin (Figure 4: 410; Paragraph 34-36), in order to implement a conventional temperature sensor on a mobile device.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and Crump and Cho as taught by Messerschmit to include a temperature sensor as recited, in order to implement the conventional temperature sensor on a mobile device.
Further regarding claim 1, Zhou discloses multi-parameter measuring instruments usually also include blood pressure sensing functionality.  Crump also shows a multi-parameter measuring mobile device including blood pressure sensing functionality (Paragraphs 37-38).  Zhou or Crump or Cho or Messerschmidt do not explicitly disclose the blood pressure details as recited.  However, Wekell teaches a multi-parameter measuring mobile device including a blood pressure measuring structure within the body of the mobile device, comprising a controller, motor, pressure sensor, and pump in air communication with a tube interface at the body that is adapted to be removably and sealably connected with an inflatable cuff (Figure 1; Paragraphs 28, 34), in order to additionally assess blood pressure of the patient in a mobile fashion.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and Crump and Cho and Messerschmidt as taught by Wekell to include a blood pressure 
 Further regarding claim 1, Zhou or Crump or Cho or Messerschmidt or Wekell do not disclose implementation details of the integrated glucometer.  However, Banet teaches a glucometer comprises an electrical connector disposed to form an electrical connection with the electrical connection point on the first end of an elongated test strip when the strip is inserted in the electrical connector (Paragraph 5), in order to implement a conventional blood glucose measuring structure.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou and Crump and Cho and Messerschmidt and Wekell as taught by Banet to include the glucometer details as recited, in order to implement a conventional blood glucose measuring structure in the mobile device.
Regarding claim 4, the wireless communications of Crump include automatically wirelessly communicating to a network said data corresponding to said physiological measurements (Paragraphs 9, 10, 23).
Regarding claim 5, the modified device of Zhou as described above is configured to manually receive, display, and wirelessly communicate data corresponding to physiological measurements of the patient that were manually taken by the device.  Zhou does not disclose a touch screen.  However, either Messerschmidt (Paragraphs 21, 25) or Wekell (Paragraph 39) further teach using a touch screen as a data input structure, in order to implement a simplified user interface.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Messerschmidt or Wekell to include a touch screen as recited, in order to implement a simplified user interface.

Regarding claim 8, Zhou does not disclose a cellular telephone.  However, either Cho (Paragraph 18) or Messerschmidt (Figure 2A; Paragraph 25) teach incorporating a cellular telephone with the multi-parameter measuring mobile device, in order to reduce the necessity to carry an additional device during day-to-day activities.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Cho or Messerschmidt to include a cellular telephone as recited, in order to reduce the necessity to carry an additional device during day-to-day activities.
Regarding claims 9-10, at least the mobile phone of Messerschmidt is a smartphone (Figure 2A; Paragraph 25) which would meet the recited limitations.
Regarding claim 18, Zhou does not disclose a system for a plurality of patients.  However, either Crump (Figures 1A, 6) or Banet (Figures 1, 5) teach a plurality of mobile devices for use with a plurality of patients and a remotely-located computer network as recited, in order to allow 
Regarding claim 19, at least the plurality of formats of Banet include a single patient format (Figure 6) and a multiple patient format (Figure 5) as recited.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) and Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt (US 2014/0051941) and Wekell (US 2008/0221930) and Banet (US 2005/0010087) in view of DeMont (US 2013/0090083).
 	Regarding claims 11-13, Zhou does not disclose an alert and threshold as recited.  However, DeMont teaches a multi-parameter measuring mobile system configured to communicate an alert to a user (Figure 8: 804) and someone located remotely from the user (Figure 8: 807) when data corresponding to physiological measurements exceeds a predetermined threshold (Paragraphs 231, 236), in order to alert the user or other caregiver of a potentially dangerous condition.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as taught by DeMont to include an alert and threshold as recited, in order to alert the user or other caregiver of a potentially dangerous condition.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) and Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt (US 2014/0051941) and Wekell (US 2008/0221930) and Banet (US 2005/0010087) in view of Gibson (US 2008/0281168).

Regarding claim 16, Zhou does not disclose a peripheral device as recited.  However, Crump further teaches a mobile device may be configured to wirelessly receive, display, and wirelessly communicate data corresponding to physiological measurements taken by a peripheral device not physically connected to the mobile device (Figure 1: external sensor 112; Paragraphs 24 34: monitor may be divided into two or more smaller pieces), wherein the peripheral device can be a fall detection device configured to be worn by the patient and to detect and to wirelessly communicate data indicating when the patient has fallen (Paragraphs 27, 36, 41), in order to track additional patient parameters without having to incorporate all sensors into a single housing.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Zhou combination as further taught by Crump to include the peripheral fall detector as recited, in order to track additional patient parameters without having to incorporate all sensors into a single housing.  

Further regarding claims 17, at least the mobile phone of Messerschmidt is a smartphone (Figure 2A; Paragraph 25) which would meet the recited limitations.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2015/0201876) in view of Crump (US 2006/0202816) and Cho (US 2009/0182205) and Messerschmidt (US 2014/0051941) and Wekell (US 2008/0221930) and Banet (US 2005/0010087) and DeMont (US 2013/0090083) and Gibson (US 2008/0281168).
 	Regarding claim 20, this claim is essentially a combination of elements from claims 1-17, and thus is rejected in the same manner as described above for claims 1-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792